internal_revenue_service index no number release date department of the treasury p o box ben franklin station washington dc person to contact telephone number refer reply to cc dom p si - plr-109343-99 date date re legend decedent date children grandchildren great grandchildren trust foundation z child date date court this is in response to a letter dated date and subsequent correspondence submitted on behalf of the taxpayer requesting the following rulings the proposed disclaimers of fractional interests in trust by children as well as the disclaimers by grandchildren and great grandchildren will constitute qualified disclaimers satisfying the requirements of sec_2518 under sec_2518 the disclaimed interests may be funded with an amount determined based on the value of trust as of the date of distribution or if earlier the date the disclaimed interest is segregated equal to the fraction of the trust interests disclaimed the value of the property passing to foundation by reason of the proposed disclaimers will qualify for the estate_tax charitable deduction under sec_2055 assuming foundation is an organization described in sec_2055 facts decedent died on date survived by children children grandchildren including one step grandchild grandchildren and great grandchildren great grandchildren prior to her death decedent had executed a pour_over_will and a revocable_trust agreement trust paragraph sec_2 a - c of trust provide for the payment of debts charges and allowances payable by law death taxes and specific bequests under trust and decedent's will under paragraph c the residue is to be divided into two equal shares one-half of the residue is to pass to foundation and the other one-half is to pass for the benefit of decedent's children and their lineal_descendants as follows paragraph c ii provides for the disposition of the share passing to decedent's lineal_descendants as follows one such share of trust property shall be equally apportioned by the trustee among my five children all property so apportioned to each such child of mine shall be distributed to him or her in the event any such child of mine shall predecease me all properties so apportioned to such child shall be reapportioned in equal shares per stirpes to such child's children my grandchildren who survive such child all property so apportioned to each of my children's lineal_descendants who is a grandchild or more remote lineal descendant of mine who has then attained age fifty two-thirds of all property so apportioned to each such lineal descendant who is a grandchild or more remote lineal descendant of mine who has attained age forty-five but not age fifty and one-third of all property so apportioned to each such lineal descendant who is a grandchild or more remote lineal descendant of mine who has then attained age forty but not age forty- five shall be distributed to him or her but otherwise the shares so apportioned shall be retained by the trustee for his or her benefit as a separate trust estate which shall be administered in accordance with paragraph hereof under paragraph a and b the beneficiary of any trust established for a grandchild or more remote descendant of decedent will receive the net_income of that trust and any amount of principal the trustee determines to be necessary or proper to provide for the support care health welfare or education of the beneficiary and the beneficiary’s dependents in addition the beneficiary will receive one-third of the principal of the beneficiary’s trust upon reaching age one-half of the principal upon reaching age and all of the remaining principal upon reaching age at which time the trust will terminate under paragraph d if a beneficiary’s dies before a_trust terminates the remaining principal will be apportioned among the beneficiary’s then-living lineal_descendants or if none among the then-living lineal_descendants of the individual next in the line of ascent from the deceased beneficiary to decedent including decedent of whom at least one lineal descendant is then living property apportioned to a child of decedent will be paid outright property apportioned to a grandchild or more remote descendant of decedent will be paid outright to a beneficiary who has attained age two-thirds to a beneficiary age through and one-third to a beneficiary age through that part of any share not paid outright will be held for the individual to whom it is apportioned in a separate trust administered under the terms of paragraph child is currently serving as the trustee of trust and the personal representative of decedent's_estate under paragraph c another son of decedent and an unrelated individual are named as successor trustees under paragraph d a majority of the adult competent beneficiaries of trust may designate an individual or bank as trustee in the case of a vacancy paragraph h provides that any separate trust created under trust for a beneficiary who is also the beneficiary under an irrevocable_trust created by decedent on date or under a specified trust created by child for his specified child or a substantially_similar trust created by decedent will be consolidated with that irrevocable_trust under its terms notwithstanding any provision in trust concerning such trust estate which might be different from any provision of such irrevocable_trust it is represented that each of the grandchildren is the beneficiary of an irrevocable_trust described in paragraph h of trust it is further represented that these trusts provide for distributions to the beneficiaries pursuant to trustee powers limited by ascertainable standards paragraph k provides if upon the death of the beneficiary of any trust estate administered in accordance with paragraph or hereof there shall be no person living to whom the remaining principal of such trust estate is thereupon to be distributed or for whose benefit such remaining principal is thereunder to be held in accordance with the forgoing provisions of this instrument such remaining principal except to the extent that disposition thereof is made by exercise of any power_of_appointment created under the foregoing provisions of this instrument shall be distributed as follows such remaining principal shall be distributed to foundation paragraph n provides that for all purposes under the trust agreement to the extent a bequest to a grandchild or more remote lineal descendant of decedent or to a_trust for such individual would result in a generation-skipping_transfer_tax that bequest will be void and will pass to the child of decedent who is the parent grandparent or great grandparent of the original beneficiary of the voided bequest prior to her death decedent had allocated all but a de minimus amount of her generation-skipping_transfer_exemption gst_exemption provided under sec_2631 it is represented that her remaining gst_exemption as of her date of death was dollar_figurez trust is silent regarding the effect of a disclaimer by a beneficiary however under applicable state law discussed below the disclaimed property is distributed as if the disclaimant predeceased the testator donor decedent and her son child established foundation on date foundation is a private_foundation as defined in sec_509 and is an organization described in sec_501 child and another of decedent's children serve on the board_of trustees of foundation along with a third individual who is unrelated to decedent's family under article ii of the code of regulations of foundation the board_of trustees is authorized to appoint any committees the board_of trustees has appointed a ten member grantmaking committee which consists of ten of decedent's lineal_descendants including four of her children the grantmaking committee is authorized to designate the charitable recipients of foundation's funds the code of regulations of foundation will be amended by the addition of a new article viii article viii will provide that if any funds are received by foundation due to any disclaimer made by any member of the board_of trustees or any committee empowered to disburse those funds by way of grants gifts or otherwise a disclaiming member the disclaiming member will have no vote regarding any disbursement of those funds and no right to appoint or discharge the individuals empowered to vote regarding such disbursements further article viii will provide that those funds be segregated in a separate_account and that article viii cannot be repealed or amended in any manner that would allow a disclaiming member to possess any voting rights prohibited to them under article viii after the code of regulations of foundation is amended each of the children will disclaim a fractional portion of that child’s interest in trust including any amounts that may pass to the child as a result of a disclaimer the fractional interest will be determined by a specified formula each of the adult grandchildren will disclaim all interests each grandchild has in trust except for each grandchild’s proportionate share of trust assets equal to the decedent’s remaining gst_exemption each of the great grandchildren will disclaim all interests each great grandchild may have in trust a guardian ad litem appointed by court will execute the disclaimers on behalf of the two minor grandchildren all of the great grandchildren and on behalf of the unborn lineal_descendants of decedent it is represented that none of the children grandchildren and great grandchildren have accepted any of the benefits with respect to their respective interests in trust state law fla stat ch a provides that a beneficiary may disclaim any interest in property which would pass unless disclaimed to the beneficiary as donee as grantee under any deed assignment or other nontestamentary instrument of conveyance or transfer as beneficiary of an inter_vivos_trust as beneficiary of an insurance_contract through exercise or nonexercise of a power_of_appointment exercisable by deed through nontestamentary exercise of a power_of_appointment exercisable by deed or will as donee of a power_of_appointment created by a nontestamentary instrument by succession in any manner described in the subsection to a disclaimed interest or in any other manner not specifically enumerated in the section under a nontestamentary instrument under fla stat ch b a disclaimer may be made by a guardian on behalf of a minor if prior to the disclaimer the guardian has been ordered to disclaim by the court having jurisdiction of the estate of the minor after finding that it is in the best interests of those interested in the estate of such beneficiary and of those who take the beneficiary’s interest by virtue of the disclaimer and not detrimental to the best interests of the beneficiary under fla stat ch a unless the grantor or a donee of a power_of_appointment has otherwise provided by a nontestamentary instrument with reference to the possibility of a disclaimer by the beneficiary the interest disclaimed shall descend be distributed or otherwise be disposed of in the same manner as if the disclaimant had died immediately preceding the death or other event which causes her or him to become finally ascertained as a beneficiary and her or his interest to become indefeasibly fixed both in quality and quantity and in any case the disclaimer shall relate for all purposes to such date whether filed before or after such death or other event an interest in property disclaimed shall never vest in the disclaimant fla stat ch a provides that a beneficiary may disclaim his or her succession to any interest in property that unless disclaimed would pass to the beneficiary as beneficiary of a testamentary_trust or in any manner not specifically enumerated in the section under a testamentary instrument under fla stat ch b a disclaimer may be made by a guardian on behalf of a minor if prior to the disclaimer the guardian has been ordered to disclaim by the court having jurisdiction of the estate of the minor after finding that it is in the best interests of those interested in the estate of such beneficiary and of those who take the beneficiary’s interest by virtue of the disclaimer and not detrimental to the best interests of the beneficiary under fla stat ch a unless the decedent or a donee of a power_of_appointment has otherwise provided by will or other appropriate instrument with reference to the possibility of a disclaimer by the beneficiary the interest disclaimed shall descend be distributed or otherwise be disposed of in the same manner as if the disclaimant had died immediately preceding the death or other event that caused her or him to become finally ascertained as a beneficiary and the disclaimant’s interest to become indefeasibly fixed both in quality and quantity the disclaimer shall relate to that date for all purposes whether recorded before or after the death or other event an interest in property disclaimed shall never vest in the disclaimant federal_law sec_2055 provides that for purposes of the federal estate_tax the value of the taxable_estate shall be determined by deducting from the value of the gross_estate the amount of all bequests legacies devises or transfers to a person or for_the_use_of any corporation organized and operated exclusively for religious charitable scientific literary or educational_purposes no part of the net_earnings of which inures to the benefit of any private stockholder or individual sec_20_2055-2 provides that in the case of decedents dying after date the amount of a bequest devise or transfer for which a deduction is allowable under sec_2055 includes an interest which falls into the bequest devise or transfer as a result of a qualified_disclaimer described in sec_2518 sec_2518 provides that if a person makes a qualified_disclaimer of an interest in property the estate gift and generation-skipping_transfer_tax provisions will apply to that interest as if it had never been transferred to such person under sec_2518 the term qualified_disclaimer means an irrevocable and unqualified refusal by a person to accept an interest in property provided the disclaimer is in writing the disclaimer is received by the transferor of the interest his legal_representative or the holder of legal_title to the property not later than the date which is months after the later of the date on which the transfer creating the interest is made or the date on which the person refusing the interest attains age the person disclaiming the interest has not accepted the interest or any of its benefits and as a result of the disclaimer the interest passes without any direction by the person making the disclaimer and passes either to the spouse of the decedent or to a person other than the person making the disclaimer under sec_25_2518-1 of the gift_tax regulations if a qualified_disclaimer is made the property is treated for federal gift estate and generation-skipping_transfer_tax purposes as passing directly from the transferor not from the disclaimant to the person entitled to receive the property as a result of the disclaimer thus the disclaimant is not treated as making a gift under sec_25_2518-2 the written disclaimer must be delivered no later than the date which is months after the date on which the transfer creating the interest in the disclaimant is made under sec_25_2518-2 a qualified_disclaimer cannot be made with respect to an interest in property if the disclaimant has accepted the interest or any of its benefits expressly or impliedly under sec_25_2518-2 a disclaimer is not a qualified_disclaimer unless the disclaimed interest passes without any direction on the part of the disclaimant to a person other than the disclaimant if there is an express or implied agreement that the disclaimed interest is to be given to a person specified by the disclaimant the disclaimant will be treated as directing the transfer of the property interest the requirements of a qualified_disclaimer are not satisfied if the disclaimant either alone or in conjunction with another directs the redistribution or transfer of the property or interest in property to another person or has the power to direct the redistribution or transfer of the property or interest in property to another person unless such power is limited by an ascertainable_standard a person may make a qualified_disclaimer of a beneficial_interest in property even if after such disclaimer the disclaimant has a fiduciary power to distribute to designated beneficiaries but only if the power is subject_to an ascertainable_standard under sec_25_2518-2 if a disclaimer made by a person other than the surviving_spouse is not effective to pass completely an interest in property to a person other than the disclaimant because i the disclaimant also has a right to receive such property as an heir at law residuary beneficiary or by any other means and ii the disclaimant does not effectively disclaim these rights the disclaimer is not a qualified_disclaimer with respect to the portion of the disclaimed property which the disclaimant has a right to receive for example if a disclaimant who is not a surviving_spouse disclaims a specific_bequest of a fee simple interest and as a result of the disclaimer the property passes to a_trust in which the disclaimant has a remainder_interest the disclaimer will not be a qualified_disclaimer unless the remainder_interest is also disclaimed sec_25_2518-3 provides that the disclaimer of an undivided portion of an interest in a_trust may be a qualified_disclaimer sec_25_2518-3 provides that an undivided portion of a disclaimant’s separate interest in property must consist of a fraction or percentage of each and every substantial interest or right owned by the disclaimant in such property and must extend over the entire term of the disclaimant’s interest in such property and in other_property into which such property is converted analysis under fla stat ch a and ch a as a result of their disclaimers the children grandchildren and great grandchildren will be treated as predeceasing decedent with respect to the disclaimed interest for purposes of paragraph sec_2 n d and k thus as a result of all of the disclaimers there will be deemed to be no person living to whom an interest in trust may be distributed under paragraph k the share disclaimed will therefore pass to foundation an order of court confirmed this result under paragraph c ii the fractional share retained by each of the children will be distributed outright to each child under paragraph h each grandchild’s proportionate share of dollar_figurez will be consolidated with the irrevocable_trust established for that grandchild and will be held under the terms of that trust it is represented that these irrevocable trusts provide for distributions to the beneficiaries pursuant to trustee powers limited by ascertainable standards thus as a result of the proposed disclaimers no assets will remain in trust and for purposes of sec_25_2518-2 none of the disclaimants will ever hold a power as a fiduciary over any of the disclaimed funds that is not limited by an ascertainable_standard the code of regulations of foundation will be amended before the proposed disclaimers are executed to ensure that none of the disclaimants will have any control_over the disclaimed funds from trust received by foundation or the income they generate or over any individuals who are authorized to direct the disbursement of those funds in addition disclaimed funds received by foundation will be segregated in a separate_account compare revrul_72_552 1972_2_cb_209 consequently the interests in trust disclaimed by each child grandchild and great grandchild will pass without any direction on the part of the disclaimant to a person other than the disclaimant as required under sec_25_2518-2 each of the children will disclaim under sec_25_2518-3 and sec_25_2518-3 an undivided portion of the entire share provided under paragraph c ii for the child the disclaimed interest may be funded with an amount determined based on the value of trust as of the date of distribution or if earlier the date the disclaimed assets are segregated equal to that fraction of the trust corpus disclaimed cf sec_25_2518-3 example accordingly based on the representations made and the facts presented we rule as follows assuming the written disclaimers are delivered to the appropriate party within months of decedent’s date of death and the disclaimants have not accepted any of the benefits from the disclaimed property prior to the disclaimers the proposed disclaimers of fractional interests in trust by children as well as the disclaimers by grandchildren and great grandchildren will constitute qualified disclaimers satisfying the requirements of sec_2518 under sec_2518 the disclaimed interests may be funded with an amount determined based on the value of trust as of the date of distribution or if earlier the date the disclaimed interest is segregated equal to the fraction of the trust interests disclaimed the value of the property passing to foundation by reason of the proposed disclaimers will qualify for the estate_tax charitable deduction under sec_2055 assuming foundation is an organization described in sec_2055 except as specifically ruled herein we express no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours george l masnik chief branch enclosure copy for sec_6110 purposes
